Case 2:19-cv-04943-DRH-SIL Document1 Filed 08/29/19 Page 1 of 8 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

TERRI MIEHLE-KELLOGG, Administratrix of
the Estate of WALTER KELLOGG, deceased, and TERRI
MIEHLE-KELLOGG, individually,

Plaintiffs,
Case No:
-against-

“OFFICER JOHN DOE”, individually and in his capacity as a
Police Officer of the Suffolk County Police Department,
COUNTY OF SUFFOLK, and SUFFOLK COUNTY POLICE
DEPARTMENT,

Defendants.
x

 

Plaintiffs, TERRI MIEHLE-KELLOGG, Administratrix of the Estate of WALTER
KELLOGG, deceased, and TERRI MIEHLE-KELLOGG, individually by their attorneys

Kujawski & Kujawski, as and for their complaint against the Defendants, allege as follows:

Introductory Statement

This is an action for damages sustained by the Plaintiffs, TERRI MIEHLE-KELLOGG,
Administratrix of the Estate of WALTER KELLOGG, deceased, and TERRI MIEHLE-
KELLOGG, individually, against the defendants, County of Suffolk and the named members of
the Suffolk County Police Department.

On December 15, 2018, at approximately 12:30 pm, Plaintiff-Decedent was lawfully
present at his home located at 31 Rockledge Drive, Shirley, Town of Brookhaven, County of
Suffolk, State of New York. While at the above time and location, the Plaintiff-Decedent
experienced a mental health episode, specifically threatening suicide. Emergency assistance was
requested by his wife, but the police responded first, including the Defendants. Defendants failed
to properly assess the emergency situation, failed to properly assess the medical emergency, and
then attempted to subdue the Plaintiff-Decedent. “OFFICER JOHN DOE” then used unnecessary,
excessive, and unconstitutional force upon Plaintiff-Decedent, including the use of a gun.

“OFFICER JOHN DOE” fired his weapon at the Plaintiff-Decedent. Thereafter, “OFFICER
Case 2:19-cv-04943-DRH-SIL Document1 Filed 08/29/19 Page 2 of 8 PagelD #: 2

JOHN DOE” unconstitutionally detained and confined Plaintiff TERRI MIEHLE-KELLOGG.
The Plaintiff-Decedent was taken by ambulance to Long Island Community Hospital where he

was pronounced dead.

Plaintiffs also brings this action against the COUNTY OF SUFFOLK for its failure to
properly train, monitor, and adopt guidelines regarding the conduct of its police personnel in the
role of protecting persons from unconstitutional detention, confinement without probable cause,
and the use of excessive force, to the extent that the County of Suffolk’s failure in these regards

constituted official customs or policies.

Jurisdiction and Venue

1. The subject matter jurisdiction of this Court is invoked pursuant to 42 U.S.C. §
1983, 24 U.S.C. § 12132 and the Fourth, Fifth and Fourteenth Amendments to the United States
Constitution. Jurisdiction is founded upon 28 U.S.C. §§1331 and 1343 and the aforementioned
constitutional and statutory provisions. In addition, Plaintiff invokes the supplemental jurisdiction
of this Court with respect to claims asserted under state law pursuant to 28 U.S.C. § 1367. Venue
exists in this district by virtue of 28 U.S.C. §1391(b), whereas the Plaintiff resides in this district,

and whereas the events giving rise to the claim occurred in this district.

Parties

2. Plaintiffs were at all times relevant to the allegations of this complaint, and still are

citizens of the United States and residents of the County of Suffolk, State of New York.

3. At all times relevant hereto, defendant “OFFICER JOHN DOE” was employed by
the County as a police officer in the Suffolk County Police Department. He is sued individually

and in his official capacity.

4, The County of Suffolk is a municipality organized under the laws of, and located
within, the State of New York, and at all relevant times hereto it employed “OFFICER JOHN
DOE” as a police officer.
Case 2:19-cv-04943-DRH-SIL Document1 Filed 08/29/19 Page 3 of 8 PagelD #: 3

5. At all times relevant hereto, and in all his actions described herein, “OFFICER
JOHN DOE” acted as the agent, servant and employee of the County and acted under color of law

and pursuant to his authority as police personnel.

Factual Allegations

6. On December 15, 2018, at approximately 12:30 pm, Plaintiff-Decedent was lawfully
present at his home located at 31 Rockledge Drive, Shirley, Town of Brookhaven, County of
Suffolk, State of New York. While at the above time and location, the Plaintiff-Decedent
experienced a mental health episode, specifically threatening suicide. Emergency assistance was
requested by his wife, but the police responded first, including the Defendants. Defendants failed
to properly assess the emergency situation, failed to properly assess the medical emergency, and
then attempted to subdue the Plaintiff-Decedent, “OFFICER JOHN DOE” then used unnecessary,
excessive, and unconstitutional force upon Plaintiff-Decedent, including the use of a gun.
“OFFICER JOHN DOE” fired his weapon at the Plaintiff-Decedent. Thereafter, “OFFICER JOHN
DOE” unconstitutionally used excessive force against WALTER KELLOGG. The Plaintiff-
Decedent was taken by ambulance to Long Island Community Hospital where he was pronounced
dead. The individually-named defendant never had probable cause to shoot WALTER KELLOGG.

7. That Defendant “OFFICER JOHN DOE” did use an automatic weapon upon the

Plaintiff-Decedent, rendering him deceased, and constituting a forcible and unlawful death.

8. That Defendant police officer never had a reasonable basis to use any force against

Plaintiff-Decedent, nevertheless to use excessive force against him.

9. That Defendant police officer did detain and confine Plaintiff TERRI MIEHLE-

KELLOGG, constituting an unconstitutional detention and confinement without probable cause.

10. | That Defendant police officer never had a reasonable basis to detain and confine
Plaintiff TERRI MIEHLE-KELLOGG.

11. That the SUFFOLK COUNTY POLCE DEPARTMENT was responsible for the
aforesaid police misconduct either because they made no effort to prevent or stop it and failed to

protest it.
Case 2:19-cv-04943-DRH-SIL Document1 Filed 08/29/19 Page 4 of 8 PagelD #: 4

12. That as a result of the “OFFICER JOHN DOE” aforementioned misconduct,
Plaintiff, Walter Kellogg, sustained damages, including death.

13. That as a result of the “OFFICER JOHN DOE” aforementioned misconduct,
Plaintiff, TERRI-MIEHLE KELLOGG, sustained damages, including unlawful confinement.

14. That “OFFICER JOHN DOE” aforementioned misconduct was consistent with,
and enabled by, the institutionalized practices of the Suffolk County Police Department, which
was known to, willfully ignored by, and/or tacitly approved of by the County, the County having
at no time taken any effective action to prevent the individual defendants from continuing to
engage in such misconduct as that complained of herein, and the County having failed to adopt

and/or provide adequate instructions, training, and guidelines for its police officers.

15. That the County authorized, tolerated as institutionalized practices and approved of

the misconduct hereinbefore detailed by:

(a) failing to properly train, discipline, restrict and contro] its employees,
including but not limited to the named Defendant police officers, ina manner reasonably necessary
to prevent violations of this Plaintiffs’ and other persons’ civil and tega! rights;

(b) failing to take adequate precautions in the hiring, training, supervision,
assignment and retention of Suffolk County Police Department personnel, including but not
limited to the named Defendant police officer;

(c) failing to properly investigate and forward to the office of the County
District Attorney or Federal authorities’ evidence of criminal acts committed by County police
personnel;

(d) failing to establish and/or assure the functioning of a bona fide and
meaningful departmental system for dealing with complaints of police misconduct, but instead
responding to such complaints by confronting complainants with threats, bureaucratic power and
official denials, calculated to mislead the public;

(e) establishing and continuing in effect a counterfeit internal “investigation”
apparatus calculated to assure and having the effect of assuring County police personnel that
abusive treatment of citizens would not be regarded as a serious matter, thereby proximately
causing unlawful use of official authority against citizens, including the abusive conduct
complained of herein;

(f) failing to implement proper procedures, guidelines and/or policies
regarding the use force, including but not limited to the use of guns; and
Case 2:19-cv-04943-DRH-SIL Document1 Filed 08/29/19 Page 5 of 8 PagelD #: 5

(g) failing to follow Department of Justice, Civil Rights Division, Disability
Rights Section, instruction regarding engagement and assessment of a qualified person under the
Americans with Disabilities Act (ADA).

16. As aconsequence of the abuse of authority detailed above, including the County's

condoning of same, Plaintiffs sustained the damages hereinbefore alleged.

COUNT ONE
Federal Claim I
The allegations set forth in paragraphs 1 through 16 are incorporated herein by reference.

17. The hereinbefore described actions and omissions, engaged in under color of law
and state authority by the Defendants, including the County, sued herein as a person, responsible,
because of its authorization, condoning and/or approval of the acts of its agents, deprived the
Plaintiffs of rights and immunities secured to them by the Constitution of the United States,
including, but not limited to their Fourth Amendment right to be free from unreasonable intrusions
on their personal security that further no legitimate law enforcement interests, to be free from an
undue and/or degrading invasion of privacy, to be free from the use of excessive force, to be free
from restraints that cause unnecessary pain and/or are imposed for a prolonged and unnecessary
period of time, and to be free of the excessive, unnecessary and malicious destruction of their
property, and their Fifth and Fourteenth Amendment rights to due process and equal protection of

the laws.
COUNT TWO

Federal Claim I
The allegations set for the in parapraphs 1 through 17 are incorporated herein by
reference.
18. That the Plaintiff-Decedent was a qualified individual with a disability 42 U.S.C §
12132 under the Americans with Disability Act.
19. That the Defendants did discriminate against Plaintiff-Decedent based upon the

aforementioned disability.
Case 2:19-cv-04943-DRH-SIL Document1 Filed 08/29/19 Page 6 of 8 PagelD #: 6

20. That pursuant to 42 U.S.C. § 12133, Plaintiff-Decedent avails himself of all
remedies, procedures and rights set forth under 29 U.S.C. §794.

COUNT THREE
Federal Claim III
The allegations set forth in paragraphs | through 20 are incorporated herein by

reference.

21. Defendants, while acting in concert and within the scope of their employment and
authority, and without a warrant, seized WALTER KELLOGG, forcibly deprived Plaintiff of his
rights, liberties, and freedoms under color of state law, including Plaintiff's right to be free from
unreasonable searches and seizures under the Fourth and Fourteenth Amendments to the United

States Constitution.

COUNT FOUR

Supplemental State Law Claims

The allegations set for the in paragraphs 1 through 2] are incorporated herein by reference.

21. That the aforedescribed actions of the individual Defendant police officer
constituted negligence; an assault upon the Plaintiff; battery; unlawful detention; intentional and/or

negligent infliction of emotional distress; and death.

22. That the individual Defendant police officer is personally liable for damages to the

Plaintiffs arising from said Defendant’s actions.

23. That the County, under the doctrine of respondeat superior, is liable for the
negligent and intentional conduct of its employees, including that of the individual Defendant,
which actions were undertaken during and within the scope of the officer’s employment by the
County.

24. That prior to his death, Plaintiff-Decedent was in good health and left surviving

him kin who depended on his for services, economic support and guidance; that by reason of the
Case 2:19-cv-04943-DRH-SIL Document1 Filed 08/29/19 Page 7 of 8 PagelD #: 7

foregoing, the Plaintiff/Administratrix and next of kin have become obligated to pay certain
medical and funeral expenses of the Decedent, and lost the society and companionship, service,

guidance, and economic support of the Decedent and suffered other pecuniary loss.

COUNT FIVE
Intentional Tort

The allegations set forth in the paragraphs 1 -24 are incorporated herein by reference.

25. That Defendant “OFFICER JOHN DOE” did intentionally threaten to contact, without
permission, the body of Decedent WALTER KELLOGG.

26. That Defendant “OFFICER JOHN DOE” did intentionally contact, without
permission, the body of Decedent WALTER KELLOGG.

27. That as a result therefore, Decedent WALTER KELLOGG was injured.

28. That as a result thereof, Defendant “OFFICER JOHN DOE” is liable for intentional

tort, including but not limited to civil assault and civil battery.

WHEREFORE, Plaintiffs demands the following relief:

(a) Compensatory damages, jointly and severally against all of the Defendants, in an
amount to be determined by a jury;

(b) Punitive damages against the individual Defendants, in amounts to be determined
by the jury; and

(c) Such other and further relief, including costs and reasonable attorneys’ fees, as this
Court may deem appropriate.
Case 2:19-cv-04943-DRH-SIL Document1 Filed 08/29/19 Page 8 of 8 PagelD #: 8

Dated: Deer Park, New York
August 12, 2019

Yours, etc.,
KUJAWSKI & KUJAWSKI

By:

MARK(C. BDJAWSKI
1637 Deer Park Avenue

P. O. Box 661
Deer Park, NY 11729-0661
(631) 242-1600

 
